           Case 1:18-vv-01431-UNJ Document 71 Filed 04/15/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1431V
                                          UNPUBLISHED


    CHARLOTTE DUNN,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: March 15, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Theodore J. Hong, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On September 19, 2018, Charlotte Dunn filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine and/or pneumococcal vaccine administered on
October 13, 2015. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On September 17, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation. On March 15, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $300,705.33. Proffer at
1-2. In the Proffer, Respondent represented that Petitioner agrees with the proffered


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
            Case 1:18-vv-01431-UNJ Document 71 Filed 04/15/21 Page 2 of 5



award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner:

        •    A lump sum payment of $269,000.00 (representing compensation in the
             amount of $250,000.00 in pain and suffering and $19,000.00 in actual and
             anticipated care expenses) in the form of a check payable to Petitioner.

        •    A lump sum of $31,705.33, representing compensation for satisfaction
             of the State of California Medicaid lien, in the form of a check payable
             jointly to Petitioner and

                              Department of Health Care Services
                                 Recovery Branch – MS 4720
                                      P.O. Box 997421
                                Sacramento, CA 95899-7421
                            DHCS Account No.: C95399920G-VAC02

             Petitioner agrees to endorse this payment to Department of Health Care
             Services/California Medi-Cal.

      These amounts represent compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:18-vv-01431-UNJ Document 71 Filed 04/15/21 Page 3 of 5




            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

 CHARLOTTE DUNN,

                       Petitioner,

       v.                                             No. 18-1431V
                                                      Chief Special Master Corcoran (SPU)
 SECRETARY OF HEALTH AND                              ECF
 HUMAN SERVICES,

                       Respondent.

                      PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On September 19, 2018, Charlotte Dunn (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. She alleges that, as a result of receiving an influenza and/or pneumococcal

conjugate vaccine on October 13, 2015, she suffered from Guillain-Barre Syndrome (“GBS”).

See Petition at ¶¶1, 29-30. On September 16, 2019, respondent filed his Vaccine Rule 4(c)

report, concluding that petitioner suffered GBS as defined by the Vaccine Injury Table, within

the Table timeframe, and on September 17, 2019, then-Chief Special Master Dorsey issued a

ruling on entitlement, finding that petitioner was entitled to compensation for a GBS Table

injury. ECF No. 32; ECF No. 33.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $300,705.33, for all damages, including $250,000.00 representative of pain and

suffering, $19,000.00 for petitioner’s actual and anticipated care expenses, and $31,705.33 for

reimbursement of a State of California Medi-Cal lien for services rendered on behalf of
           Case 1:18-vv-01431-UNJ Document 71 Filed 04/15/21 Page 4 of 5




petitioner. Petitioner agrees.

       This amount ($300,705.33) represents all elements of compensation to which petitioner is

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through two lump sum payments, as described below, and requests that the Chief Special

Master’s decision and the Court’s judgment award the following:

           A lump sum of $269,000.00 in the form of a check payable to petitioner; 1 and

           A lump sum of $31,705.33, representing compensation for satisfaction of the State of
            California Medicaid lien, in the form of a check payable jointly to petitioner and

                                 Department of Health Care Services
                                 Recovery Branch – MS 4720
                                 P.O. Box 997421
                                 Sacramento, CA 95899-7421
                                 DHCS Account No.: C95399920G-VAC02

            Petitioner agrees to endorse this payment to Department of Health Care
            Services/California Medi-Cal.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division



1
 Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                                                 2
        Case 1:18-vv-01431-UNJ Document 71 Filed 04/15/21 Page 5 of 5




                                          HEATHER L. PEARLMAN
                                          Acting Deputy Director
                                          Torts Branch, Civil Division

                                          DARRYL R. WISHARD
                                          Assistant Director
                                          Torts Branch, Civil Division

                                          s/ Adriana Teitel
                                          ADRIANA TEITEL
                                          Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146, Benjamin Franklin Station
                                          Washington, DC 20044-0146
                                          Tel: (202) 616-3677
                                          Email: adriana.teitel@usdoj.gov
Dated: March 15, 2021




                                      3
